

Exhibit 10.75

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION. THIS
NOTE MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Promissory Note
 
$5,000,000
Date: October 22, 2007

 
FOR VALUE RECEIVED, the undersigned Castle Brands Inc., a Delaware corporation
(the "Company"), promises to pay to the order of Frost Nevada Investments Trust
(the "Holder") the lesser of (x) FIVE MILLION US DOLLARS (US $5,000,000) and (y)
the aggregate unpaid principal amount of Advances (as hereinafter defined) made
under this Note to the Company pursuant to the terms of this Note and the Credit
Agreement (as hereinafter defined), together in either case, with unpaid
interest on the unpaid balance of the principal amount outstanding, on the
Maturity Date and subject to the following provisions. Unless otherwise provided
herein, accrued interest hereon shall be paid quarterly on the Interest Payment
Dates (as hereinafter defined).
The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this
Note, agrees:



 
1.
Definitions.

 
The capitalized terms in this Note shall have the meanings ascribed to such
terms in the Note Purchase Agreement unless otherwise defined herein:
 
"Advance" and "Advances" shall have the meaning as set forth in Section 2.1
below;
 
"Credit Agreement" means that certain Credit Agreement dated as of the first
date set forth above, by and among the Company and the Holder.
 
"Borrowing Commitment" means an aggregate of $5,000,000.
 
"Business Day" shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York.
 
"Company" has the meaning set forth in the introductory paragraph to this Note;
 
"Default Rate" shall have the meaning set forth in Section 6.1 below;
 

--------------------------------------------------------------------------------


 
"Holder" has the meaning set forth in the introductory paragraph to this Note;
 
“Interest Payment Date(s)” means the last Business Day of each March, June,
September and December;
 
"Interest Rate" means the rate of 10% per annum, calculated on the basis of a
360 day year based on the number of days elapsed including the first day, but
excluding the day on which such calculation is being made;
 
"Maturity Date" means the earlier to occur of (i) one Business Day after the
closing of the closing of any sale of debt or equity securities by the Company
or its affiliates which results in net proceeds to the Company of at least
$10,000,000 dollars when aggregated with all additional sales of debt or equity
securities between the date hereof (excluding the Note) and such closing date
and (ii) February 28, 2009;
 
"Note" means this Promissory Note;
 
"Principal Amount" means the total Advances made hereunder; or



 
2.
Advances and Time of Payment.

 
2.1  Advances. With respect to each proposed additional advance to the Company
under this Note (any advance, an "Advance" and, collectively, the "Advances"),
the Company shall give at least 10 days prior written notice to the Holder of
its intention to borrow hereunder, which notice shall specify the date and the
principal amount of the proposed Advance (a "Borrowing Request"). All Advances
shall be in increments of $1,000,000. Following the receipt of a Borrowing
Request, the Holder shall make the Advance on the date and in the amount as
outlined in the Borrowing Request and the Borrowing Commitment shall be reduced
by the amount of such Advance. Anything to the contrary herein notwithstanding,
Holder shall have no obligation to make any Advance to the extent that the
aggregate of all Advances made, including the Advance contemplated by the first
sentence of this Section 2.1, exceeds the Borrowing Commitment.



 
2.2
Payment at Maturity Date.

 
The Principal Amount together with all accrued but unpaid interest under this
Note shall be due and payable on the Maturity Date in accordance with the terms
of this Note. If the payment of the Principal Amount and interest on this Note
becomes due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day, and any such extension of time shall be
included in computing interest in connection with such payment.



 
2.3
Interest Payments.

 
The Company shall pay accrued interest to the Holder on each applicable Interest
Payment Date based upon the Principal Amount outstanding from time to time at
the Interest Rate.
 

--------------------------------------------------------------------------------


 

 
2.4
Prepayment.

 
The Company may prepay the Principal Amount and/or the accrued but unpaid
interest on this Note or any part thereof without penalty at any time in the
Company's sole discretion.



 
3.
Application of Payments.

 
All payments of the indebtedness evidenced by this Note shall be applied first
to any accrued but unpaid interest on this Note then due and payable hereunder,
and then to the Principal Amount of this Note then outstanding.



 
4.
Currency.

 
All payments of Principal Amount or of interest on this Note shall be made in US
dollars at the address of Holder indicated on the signature page hereof, or such
other place as Holder shall designate in writing to Company.



 
5.
Events of Default.

 
The occurrence of any of the following shall constitute an Event of Default
under this Note: (a) The Company's failure to pay the outstanding Principal
Amount and accrued interest on this Note due on the Maturity Date; (b) the
Company's failure to pay any fees or interest related to this Note when due and
any such failure to pay shall remain unremedied after the Company has been
provided with ten (10) Business Days prior written notice or (c) an Event of
Default under, and as defined in, the Credit Agreement.



 
6.
Remedies.




 
6.1
Remedy Upon an Event of Default.

 
Upon the occurrence of an Event of Default, (i) this Note shall become due and
payable upon the demand of the Holder, and upon such demand shall thereafter
become automatically due and payable, without presentment, demand, protest, or
further notice of any kind, all of which are hereby expressly waived by the
Company, and (ii) the Interest Rate shall increase by 200 basis points above the
Interest Rate (the "Default Rate").



 
7.
Waiver.

 
The Company waives presentment for payment, notice of nonpayment, protest,
demand, notice of protest, notice of intent to accelerate, notice of
acceleration and dishonor, diligence in enforcement and indulgences of every
kind.
 

--------------------------------------------------------------------------------


 

 
8.
No Waiver.

 
The acceptance by Holder of any payment under this Note which is less than the
payment in full of all amounts due and payable at the time of such payment shall
not (i) constitute a waiver of or impair, reduce, release or extinguish any
right, remedy or recourse of Holder, or nullify any prior exercise of any such
right, remedy or recourse, or (ii) impair, reduce, release or extinguish the
obligations of any party as originally provided herein.



 
9.
Cumulative Remedies.

 
The rights, remedies and recourses of Holder, as provided in this Note, shall be
cumulative and concurrent and may be pursued separately, successively or
together as often as occasion therefore shall arise, at the sole discretion of
Holder.



 
10.
Governing Law.

 
This Note shall be governed by, and interpreted in accordance with, the laws of
the State of New York, without giving effect to the rules respecting conflicts
of law.



 
11.
Severability.

 
If any provision hereof or the application thereof to any Person or circumstance
shall, for any reason and to any extent, be invalid or unenforceable, neither
the application of such provision to any other Person or circumstance nor the
remainder of the instrument in which such provision is contained shall be
affected thereby and shall be enforced to the greatest extent permitted by law.



 
12.
Interpretation.

 
The headings in this Note are included only for convenience and shall not affect
the meaning or interpretation of this Note. The words "herein" and "hereof" and
other words of similar import refer to this Note as a whole and not to any
particular part of this Note.



 
13.
Notices.

 
All notices, demands, and other communications hereunder shall be in writing and
shall be deemed given if delivered personally or by commercial delivery service,
or mailed by registered or certified mail (return receipt requested) or sent via
facsimile (with acknowledgment of complete transmission), to Holder at its
address set forth below, or to the Company at its principal executive office (or
at such other address for a party as shall be specified by like notice).



 
14.
Exchange or Loss of Note.

 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Note, and (in the case of loss,
theft or destruction) of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Note, if mutilated, the Company will execute
and deliver a new Note of like tenor and date.
 

--------------------------------------------------------------------------------


 

 
15.
Enforceability.

 
This Note shall be binding upon and inure to the benefit of both parties hereto
and their respective successors and assigns. If any provision of this Note shall
be held to be invalid or unenforceable, in whole or in part, neither the
validity nor the enforceability of the remainder hereof shall in any way be
affected.



 
16.
Limitation on Interest.

 
Nothing contained in this Note shall be deemed to require the payment of
interest or other charges by the Company or any other Person in excess of the
amount which Holder may lawfully charge under the applicable usury laws. In the
event that Holder shall collect moneys which are deemed to constitute interest
which would increase the effective Interest Rate to a rate in excess of that
permitted to be charged by applicable law, all such sums deemed to constitute
interest in excess of the legal rate shall be credited against the Principal
Amount then outstanding and the excess shall be returned to the Company.
 
[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------


 
    IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as of
the date first written above.


CASTLE BRANDS INC.
 
By:
/s/ Mark Andrews  
Mark Andrews, Chairman and Chief Executive Officer
 
Castle Brands Inc.
 
570 Lexington Avenue, 29th Floor
 
New York, NY 10022



ACKNOWLEDGED AND AGREED TO BY:
 
FROST NEVADA INVESTMENTS TRUST
   
By: /s/ Phillip Frost                                                          
Name: Phillip Frost, M.D.   
 
Title: Trustee
 
Address: 4400 Biscayne Blvd.
      Suite 1500
      Miami, Florida 33137
 
Facsimile Number: (305) 575-6444

 


--------------------------------------------------------------------------------


 
TRANSACTIONS
ON
PROMISSORY NOTE
 
Date
Amount of
Loan
Made This Date
Outstanding Principal Balance This Date
Notation
Made By
____10/ /07_____
______$0.00____
_____$0.00_____
______________
______________
______________
______________
______________
______________
______________
______________
______________
______________
______________
______________
______________

 

--------------------------------------------------------------------------------


 